DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-20 filed on 07/01/2021 are pending and being examined. Claims 1 and 11 are independent form.
Priority
3.	 This application is a CON of 17/087,745 filed on 11/03/2020, now PAT 11100430.
Nonstatutory Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11100430. Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims between the instant application and U.S. Patent No. 11100430 describe the same invention. Specifically, each claim of the instant application is broader than the corresponding claim of U.S. Patent No. 11100430. For the sake of brevity, and given that the filling of a “terminal disclaimer” can overcome this rejection. The examiner shall not detail each and every minor difference between the patent and application claims. However, should applicant request such a detailed breakdown, the examiner will be happy to oblige in subsequent Office Action.

Instant application 17365,706
Reference U.S. Patent No. 11100430
1. A system for predicting alimentary element ordering based on biological extraction, the system comprising: a computing device, wherein the computing device is configured to: receive a biological extraction of a user; receive an alimentary element order chronicle of a user from a user device; retrieve an alimentary profile, wherein retrieving the alimentary profile comprises: training an alimentary machine-learning model with first training data that includes a plurality of entries wherein each entry relates a biological extraction to a correlated alimentary element; and generating the alimentary profile as a function of the alimentary machine-learning model, the biological extraction of the user, and the alimentary element order chronicle; determine, using a predictive machine-learning process and the alimentary profile, a predicted alimentary element, wherein the predicted alimentary element is a predictive alimentary element a user is expected to order.

1. A system for predicting alimentary element ordering based on biological extraction, the system comprising: a computing device, wherein the computing device is configured to: receive a biological extraction of a user and an alimentary element order chronicle of a user; retrieve an alimentary profile, wherein retrieving the alimentary profile further comprises: training an alimentary machine-learning model with training data that includes a plurality of entries wherein each entry relates user biological extraction to alimentary element order chronicle; and generating the alimentary profile as a function of the alimentary machine-learning model; identify, using the alimentary profile, the alimentary element order chronicle, and a predictive machine-learning process, a predicted alimentary element and an alternative alimentary element, wherein identifying the predicted alimentary element and the alternative alimentary element further comprises: determining, using the predictive machine-learning process and the alimentary profile, the predicted alimentary element, wherein the predicted alimentary element is a predictive alimentary element a user is expected to order; and selecting, using the predicted alimentary element, the alternative alimentary element, wherein selecting further comprises: creating a classifier using a classification machine-learning process as a function of a plurality of alimentary element metrics; generating a plurality of related alimentary elements as a function of the classifier; ordering the related alimentary elements as a function of the biological extraction; and selecting the alternative alimentary element as a function of the ordering; present the predicted alimentary element and the alternative alimentary element via a graphical user interface.



Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Grimmer et al (US Pub 2018/0240542, hereinafter “Grimmer”).

Regarding claim 1, Grimmer discloses a system for predicting alimentary element ordering based on biological extraction (the system and the method for recommending foods to a user; see abstract and fig.15), the system comprising: a computing device (the user device; see 101 of fig.1 and para.65), wherein the computing device is configured to:
receive a biological extraction of a user (the device may receive input data of the user including, e.g., “genotype” and “phenotypes” of the user; see 1506 and 1508 of fig.15 and para.187); receive an alimentary element order chronicle of a user from a user device (the device may receive input data of the user including the initial eating history, such as “eating habits” and “food logs” are collected multiple times after adapting a particular diet to build a classification for the user; see dietary patterns 1516 of fig.15; see para.187, lines 16-19; see also fig.29); 
retrieve an alimentary profile (the device may train/personalize the decision rule including the classifiers for determining “nutrition recommendation” for the user; see fig.15 and para.187, lines 1-3; see also para.256, lines 1-6), wherein retrieving the alimentary profile comprises: training an alimentary machine-learning model with first training data that includes a plurality of entries wherein each entry relates a biological extraction to a correlated alimentary element (wherein the decision rule is trained by using data from one or more training sets based on a machine-learning classification model; see para.256, lines 1-6; see para.260); and generating the alimentary profile as a function of the alimentary machine-learning model, the biological extraction of the user, and the alimentary element order chronicle (wherein the decision rule may determine the nutrition recommendation for the user based on the user’s input data including the genotype, the phenotypes, and the initial eating history; see para.256, lines 1-6); 
determine, using a predictive machine-learning process and the alimentary profile, a predicted alimentary element, wherein the predicted alimentary element is a predictive alimentary element a user is expected to order (wherein the decision rule may be further refined/retrained after implementation on individual feedback, see para.257, lines 10-12, see para.259; wherein the refined decision rule may generate the ranked food recommendations for the user based on the user’s input data including the genotype, the phenotypes, and the initial eating history; see 1548 of fig.15 and para.210).

Regarding claim 2, 12, Grimmer discloses t, wherein the computing device is further configured to generate, using the predictive machine-learning process, a user-indicated alimentary element log (the food selection classifier may provide ranked food recommendations in a library of selected meals for the user; see para.198; based on the built food and nutrition recommendation system, the device may build a user profile for each user; see para.73—para.83), wherein the predictive machine-learning process includes selections of alimentary elements in the user- indicated alimentary element log in real-time (wherein a library of selected meals served a webpage for user’s selection, see para.100; based on the built food and nutrition recommendation system, the device may build a user profile for each user; see para.73—para.83).

Regarding claim 3, 13, Grimmer discloses, wherein generating the user-indicated alimentary element log further comprises: building a user-indicated alimentary element catalogue; and generating, using the alimentary machine-learning model, at least a predicted biological extraction datum of the user as a function of the user-indicated alimentary element catalogue (collects and stores food preference information for each user; see 226 of fig.2B and para.103; based on the built food and nutrition recommendation system, the device may build a user profile for each user; see para.73—para.83).

Regarding claim 4, 14, Grimmer discloses, wherein the computing device is further configured to update, using the alimentary machine-learning model and the user-indicated alimentary element catalogue, the biological extraction as a function of the user-indicated alimentary element catalogue (wherein the decision rule may determine the nutrition recommendation for the user based on the user’s input data including the genotype, the phenotypes, and the initial eating history; see para.256, lines 1-6).

Regarding claim 5, 15, Grimmer discloses, wherein identifying the predicted alimentary element further comprises: searching, using the alimentary profile and the predictive machine-learning process, for a plurality of alimentary elements, wherein searching further comprises identifying alimentary element metrics present in the temporally anterior alimentary element, and locating the plurality of alimentary elements containing similar alimentary element metrics (based on the built food and nutrition recommendation system, the device provides the selected meals that best match the user’s food profile based on the ranked food recommendations; see fig.15, and para.187—para.210); calculating, using the alimentary element metrics, a first similarity metric between the temporally anterior alimentary element and each of the plurality of alimentary elements; ranking, using a ranking machine-learning process, the plurality of alimentary elements based on the first similarity metrics; and selecting the predicted alimentary element based on the ranking of the plurality of alimentary elements (based on the built food and nutrition recommendation system, the device provides the selected meals that best match the user’s food profile based on the ranked food recommendations; see fig.15, and para.187—para.210).

Regarding claim 7, 17, Grimmer discloses, wherein the computing device is further configured to: generate a plurality of beneficial alimentary elements, wherein generating the plurality of beneficial alimentary elements comprises: receiving a sustenance machine-learning model; and generating, using the sustenance machine-learning model and the biological extraction, the plurality of beneficial alimentary elements (based on the built food and nutrition recommendation system, the device provides the selected meals that best match the user’s food profile based on the ranked food recommendations; see fig.15, and para.187—para.210; see para.256-261).

Regarding claim 8, 18, Grimmer discloses, wherein receiving the sustenance machine-learning model comprises: receiving second training data that includes a plurality of entries wherein each entry relates a biological extraction to a correlated alimentary element; and training the sustenance machine-learning model with the second training data (wherein the built food and nutrition recommendation system is trained and retrained based on the training and retraining data; see para.256-259).

Regarding claim 9, 19, Grimmer discloses, wherein receiving the second training data comprises: categorizing, using a classifier, at least an entry of the plurality of data entries within the second training data (wherein the built food and nutrition recommendation system is trained and retrained based on the training and retraining data; see para.256-259).

Regarding claim 10, 20, Grimmer discloses the system of claim 9, wherein categorizing the at least an entry comprise categorizing the at least an entry as a function of the user (wherein the trained and refined decision rule may generate the ranked food recommendations for the user based on the user’s input data including the genotype, the phenotypes, and the initial eating history; see 1548 of fig.15 and para.210).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grimmer et al (US Pub 2018/0240542, hereinafter “Grimmer”) in view of Mahapatra et al (US Pub 2019/0311230, hereinafter “Mahapatra”).

Regarding claim 6, 16, Grimmer discloses the system of claim 1, wherein the computing device is further configured to present a representation of the predicted alimentary element via a graphical user interface to the user device (see web server interface 104 of fig.1). Grimmer does not explicitly disclose, further comprises: queuing the predicted alimentary element and the alternative alimentary element with an alimentary element originator, wherein queuing further comprises locating a first alimentary element originator with at least a metric that matches the predicted alimentary element or the alternative alimentary element within a first distance of a user; and addressing a user to order an alimentary element of the predicted alimentary element and the alternative alimentary element. However, in the same field of endeavor, Mahapatra teaches, queuing the predicted alimentary element and the alternative alimentary element with an alimentary element originator (determining availability of local food at the geographical location; see 512 of fig.5, para.47; see also para.3, lines 18-22), wherein queuing further comprises locating a first alimentary element originator with at least a metric that matches the predicted alimentary element or the alternative alimentary element within a first distance of a user (mapping the food list at place A to the food list at place B that the user is close to; see 110[Wingdings font/0xE0]112 in fig.1; see para.35); and addressing a user to order an alimentary element of the predicted alimentary element and the alternative alimentary element (and allowing the user to find the foods at the nearest location; see para.35). It would have been obvious at the time before the effective filling date of the claimed invention was made to incorporate the teachings of Mahapatra into the teachings of Grimmer taught by finding the nearest place that provides the desired food for a user. Suggestion and motivation for doing so would have been to use audio and/or text information as input data to receive food recommendations from a food recommendation system (Mahapatra, see fig.3).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        10/31/2022